UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31261 AMANASU TECHNO HOLDINGS CORPRATION (Exact name of registrant as specified in its charter) Nevada 98-0351508 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Park Avenue Center 10th Floor New York, NY 10022 (Address of principal executive offices) 212-836-4727 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practical date: 46,706,300 as of November 8, 2011. AMANASUTECHNO HOLDINGS CORPORATION QUARTERLY REPORT ON FORM 10-Q FORTHE PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Reference Section Number Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 Item 4T. Controls and Procedures 11 PART II Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Default Upon Senior Securities 12 Item 4. Submission Of Matters To A Vote Of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures Signatures 13 PART I ITEM 1. FINANCIAL STATEMENTS The Company's unaudited consolidated financial statements for the six month and three month periods ended September 30, 2011 and 2010 are included with this Form 10-Q. The unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine month period ended September 30, 2011 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2011. 1 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, (Unaudited) December 31, 2010 (Audited) ASSETS Current Assets Cash $ $ Prepaid expense - Total current assets Other Assets Security deposit Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Short term notes payable $ $ Accrued expenses Rent payable Taxes payable Advances from shareholders Other advance Deposits Total current liabilities Stockholders' Deficit Common stock: authorized 100,000,000 shares of 0.001 par value; 46,706,300 shares issued and outstanding Additional paid in capital Additional paid in capital - options Accumulated other comprehensive loss ) ) Deficit attributable to Amanasu Techno Holdings Corporation ) ) Noncontrolling interest ) ) Total deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ These statements should be read in conjunction with the year-end financial statements. 2 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT ACCUMULATED DURING DEVELOPMENT STAGE (Unaudited) Nine Month Periods Ended September 30, December 1, 1997 (Date of Inception)to September 30, Revenue $ $ $ Cost of goods sold - - Gross profit - - Expenses ) ) ) Write off of inventory - - ) Impairment Charge - write down of licensing agreement - - ) Operating Loss ) ) ) Other Income (Expense): Interest income - 2 6 Other income - - Interest expense - ) ) Loss accumulated during developing stage ) ) ) Less, accumulated loss attributable to noncontrolling interest 74 Loss accumulated during development stage attributable to Amanasu Techno Holdings Corporation ) ) ) Other comprehensive loss - foreigncurrency translation adjustments ) ) ) Total comprehensive loss Total comprehensive loss $ ) $ ) $ ) Loss per share - basic and diluted $
